UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7637


MICHAEL EUGENE HUNT,

                Plaintiff - Appellant,

          v.

YASMIN GRADY, Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Robert J. Conrad,
Jr., District Judge. (5:12-cv-00144-RJC)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Hunt, Appellant Pro Se.    Peter Andrew Regulski,
Assistant Attorney General, Jodi Harrison, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael   Eugene    Hunt       appeals   the    district    court’s   orders

denying   relief   on     his    42    U.S.C.   § 1983    (2012)    complaint    and

denying his motion for reconsideration.                   We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                   Hunt v. Grady, No.

5:12-cv-00144-RJC (W.D.N.C. Sept. 29 & Oct. 27, 2014).                       Hunt’s

motion for appointment of counsel is denied.                     We dispense with

oral    argument   because       the    facts    and    legal     contentions    are

adequately    presented     in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2